Turney, J.,
delivered the opinion of tire Court.
When several attachments are levied upon the same property by the same officer on the same day, but at different hours of the day, the attachment first levied, being regular in other respects, is best in right, and creates a lien which will not be divested nor lessened by a subsequent levy of a different attachment; such subsequent levy affects only what remains after satisfaction of the first or prior attachment.
The rule is different where it appears the levies were made at the same time, or made under circumstances showing the several writs were, at the time of the levy of the first, in the hands of the officer, and he was present for the purpose of levying all— the law giving no election to an officer to give preference to one creditor over another in the discharge of his official duty.
In the case last put, as all the levies cannot be made in the same instant of time, the law disregards the fractions, and treats the levies as having been made at the same moment.
Reverse the judgment, and remand for proper distribution.